DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim(s) 1, 3-6, 12, 18-20, 22 is/are objected to because of the following informalities:
Throughout claim(s) the same structure should be referred to by the same name throughout after the initial introduction of the structure.  
Within claim 1, line 6: Applicant introduces “an expandable stent”, this same structure is referred to by multiple names: “the expandable stent”, “the stent” and “expanded stent”; for the purposes of examination, Examiner is assuming all instances of “the expandable stent”, “the stent” and “expanded stent” should be --the expanded stent--.
Within claim 1, line 2: Applicant introduces “a helical anchor”, this same structure is referred to by multiple names: “the helical anchor” and “the anchor”; for the purposes of examination, Examiner is assuming all instances of “the helical anchor” and “the anchor” should be --the helical anchor--.
Within claim 2, lines 2-3: Applicant introduces “an expanded, helical deployed state”, this same structure is referred to by multiple names: “the expanded, helical deployed state” and “the expanded deployed state”; for the purposes of examination, Examiner is assuming all instances of “the expanded, helical deployed state” and “the expanded deployed state” should be --the expanded, helical deployed state--.
Within claim 12, line 6: Applicant introduces “an expandable stent”, this same structure is referred to by multiple names: “the expandable stent”, “the stent” and “expanded stent”; for the purposes of examination, Examiner is assuming all instances of “the expandable stent”, “the stent” and “expanded stent” should be --the expanded stent--.
Within claim 12, line 2: Applicant introduces “a helical anchor”, this same structure is referred to by multiple names: “the helical anchor” and “the anchor”; for the purposes of examination, Examiner is assuming all instances of “the helical anchor” and “the anchor” should be --the helical anchor--.
Within claim 12, lines 2-3: Applicant introduces, “an opening defined by valve leaflets of the cardiac valve”, this same structure is referred to by multiple names: “opening defined by valve leaflets of the cardiac valve”, “the opening” and “opening of the cardiac valve”; for the purposes of examination, Examiner is assuming all instances of “opening defined by valve leaflets of the cardiac valve”, “the opening” and “opening of the cardiac valve” should be --opening defined by valve leaflets of the cardiac valve--.
Within claim 12, line 1: Applicant introduces, “a cardiac valve”, this same structure is also referred to as “the defective cardiac valve”; for the purposes of examination, Examiner is assuming “the defective cardiac valve” should be --the cardiac valve--.
Within claim 22, line 8: Applicant introduces “an expandable stent”, this same structure is referred to by multiple names: “the expandable stent” and “the stent”; for the purposes of examination, Examiner is assuming all instances of “the expandable stent” and “the stent” should be --the expanded stent--.
Within claim 22, line 4: Applicant introduces “a helical anchor”, this same structure is referred to by multiple names: “the helical anchor” and “the anchor”; for the purposes of examination, Examiner is assuming all instances of “the helical anchor” and “the anchor” should be --the helical anchor--.
Within claim 22, line 2: “catheter” is misspelled.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-11, 18, 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 1, lines 7-8: Applicant claims, “the collapsed configuration”; it is unclear, and therefore indefinite, if this is the same as OR different from the contracted delivery state (within claim 1, line 6).  For the purposes of examination, Examiner is assuming the two states to be the same.  Claim(s) 2-11, which depend from claim 1 inherit all the problems associated with claim 1.
Within claim 1, line 8: Applicant claims, “the expanded confirmation”; it is unclear, and therefore indefinite, if this is the same as OR different from the expanded deployed configuration (within claim 1, line 7). For the purposes of examination, Examiner is assuming the two states to be the same.
Within claim 9, line 2: Applicant claims, “a first catheter”; it is unclear, and therefore indefinite, if this is the same as OR different from the delivery catheter (within claim 1, line 2).  For the purposes of examination, Examiner is assuming the two states to be the same.  
Claim 18 recites the limitation "the expanded [helical] deployed state" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Within claim 22, line 10: Applicant claims, “the expanded confirmation”; it is unclear, and therefore indefinite, if this is the same as OR different from the expanded deployed configuration (within claim 22, line 9). For the purposes of examination, Examiner is assuming the two states to be the same.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3, 6-8, 22 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Navia et al. (US 2010/0312333 A1 – as cited by Applicant).
With respect to claim 1:
Navia et al. discloses a replacement valve system (apparatus 10), as can be seen in figs. 1A-1E, for a defective cardiac valve, comprising:
a helical anchor (expandable anchor member 42) configured to be extruded through a delivery catheter (delivery catheter 70) (paragraphs [0039, 0054]), the helical anchor (expandable anchor member 42) comprising an upper turn (first end portion 44) configured to be deployed on an atrial side of the defective cardiac valve (superior aspect 78 of mitral annulus) (paragraphs [0039, 0055]) and a 
an expandable stent (expandable support member 56) configured to transition from a contracted delivery state to an expanded deployed state wherein expansion of the expandable stent (expandable support member 56) from the collapsed configuration to the expanded confirmation can trap the one or more leaflets between the stent (expandable support member 56) and the lower turn (second end portion 46) of the anchor (expandable anchor member 42) (the helical anchor (expandable anchor member 42) and the expandable stent (expandable support member 56) are capable of being delivered such that the native leaflets can be trapped between the expandable stent (expandable support member 56) and the lower turn (second end portion 46) of the anchor (expandable anchor member 42)); and
a valve body (prosthetic valve 68) disposed within the expandable stent (expandable support member 56) (paragraph [0045]);
wherein the helical anchor (expandable anchor member 42) limits expansion of the expandable stent (expandable support member 56) (the expandable stent (expandable support member 56) is self expanding (made from shape memory material) (paragraph [0042]); as such, the helical anchor (expandable anchor member 42) will have to resist (i.e. limit) the expansion of the expandable stent (expandable support member 56) in order to prevent the over expansion of the expandable stent (expandable support member 56) and in turn the native valve).
With respect to claim 2:
Wherein the helical anchor (expandable anchor member 42) is configured to transition between an elongated delivery state (within the distal end portion 82 of puncture tool), as can be seen in fig. 4, 
With respect to claim 3:
Wherein the lower turn (second end portion 46) of the anchor (expandable anchor member 42) assumes a circular shaped, as can be seen in fig. 1E, when the anchor (expandable anchor member 42) is in the expanded, helical deployed state.
With respect to claim 6:
Wherein the stent (expandable support member 56) comprises an upper end portion (the peaks closer to the top of the page in fig. 1D), a lower end portion (the valleys closer to the bottom of the page in fig. 1D), and a waist (struts therebetween) between the upper end portion (the peaks closer to the top of the page in fig. 1D) and the lower end portion (the valleys closer to the bottom of the page in fig. 1D) (Applicant has failed to claim any structural differences between the upper end portion, lower end portion, and waist, as such they are merely names of different sections which do not require structural differences therebetween).
With respect to claim 7:
Wherein the expandable stent (expandable support member 56) is self-expanding (made from shape memory material) (paragraph [0042]).
With respect to claim 8:
Wherein the valve body (prosthetic valve 68) comprises replacement valve leaflets, as can be seen in fig. 1B, configured to open to allow blood flow therethrough and close to prevent blood flow therethrough (allows normal blood flow therethrough) (paragraph [0056]).
With respect to claim 22:
Navia et al. discloses a system for repairing a defective cardiac valve, comprising:

a handle (portion of puncture tool 76 below the “disk” in fig. 4 that is outside the body) connected to the catheter (puncture tool 76 and delivery catheter 70) at the proximal end (section at the bottom of the page in fig. 4) of the catheter (puncture tool 76 and delivery catheter 70);
a helical anchor (expandable anchor member 42) configured to be extruded through the lumen and out of the distal end of the delivery catheter (puncture tool 76 and delivery catheter 70) (paragraphs [0039, 0054]), the helical anchor (expandable anchor member 42) comprising an upper turn (first end portion 44) configured to be deployed on an atrial side of the defective cardiac valve (superior aspect 78 of mitral annulus) (paragraphs [0039, 0055]) and a lower turn (second end portion 46) configured to engage a ventricular side of one or more leaflets of the defective cardiac valve (the second end portion 46 is CAPABLE of being threaded through the native valve leaflets such that it will engage a ventricular side of one or more leaflets);
an expandable stent (expandable support member 56) configured to transition from a contracted delivery state to an expanded deployed state wherein expansion of the expandable stent (expandable support member 56) from the collapsed configuration to the expanded confirmation can trap the one or more leaflets between the stent (expandable support member 56) and the lower turn (second end portion 46) of the anchor (expandable anchor member 42) (the helical anchor (expandable anchor member 42) and the expandable stent (expandable support member 56) are capable of being delivered such that the native leaflets can be trapped between the expandable stent (expandable support member 56) and the lower turn (second end portion 46) of the anchor (expandable anchor member 42)); and

wherein the helical anchor (expandable anchor member 42) limits expansion of the expandable stent (expandable support member 56) (the expandable stent (expandable support member 56) is self expanding (made from shape memory material) (paragraph [0042]); as such, the helical anchor (expandable anchor member 42) will have to resist (i.e. limit) the expansion of the expandable stent (expandable support member 56) in order to prevent the over expansion of the expandable stent (expandable support member 56) and in turn the native valve).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3, 6, 8-9, 11, 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keidar et al. (US 2010/0076549 A1 – as cited by Applicant) in view of Ortiz et al. (US 2002/0173841 A1 – as cited by Applicant).
With respect to claim 1:
Keidar et al. discloses the invention substantially as claimed.  Specifically, Keidar et al. discloses a replacement valve system, as can be seen in figs. 6A-6D, for a defective cardiac valve, comprising:
An anchor (annuloplasty ring 10) (paragraph [0063]);
an expandable stent (stent 134) configured to transition from a contracted delivery state to an expanded deployed state wherein expansion of the expandable stent (stent 134) from the collapsed configuration to the expanded confirmation can trap (crush) the one or more leaflets between 
a valve body (leaflets of prosthetic valve 132), as can be seen in figs. 6C-6D, disposed within the expandable stent (stent 134);
wherein the anchor (annuloplasty ring 10) limits expansion of the expandable stent (stent 134) (paragraph [0067]).
However, Keidar et al. does not disclose the anchor (annuloplasty ring 10) to be a helical anchor comprising an upper turn configured to be deployed on an atrial side of the defective cardiac valve and a lower turn configured to engage a ventricular side of one or more leaflets of the defective cardiac valve, nor the helical anchor being configured to be extruded through a delivery catheter, nor the one or more leaflets being trapped between the stent (stent 134) the lower turn of the helical anchor.
Ortiz et al. teaches an annuloplasty ring (support member 42), as can be seen in figs. 2A-2C, in the form of a helical anchor (support member 42) comprising an upper turn (section of support member 42 above mitral valve 18) configured to be deployed on an atrial side of the defective cardiac valve and a lower turn (section of support member 42 below mitral valve 18) configured to engage a ventricular side of one or more leaflets of the defective cardiac valve (paragraph [0073]), the helical anchor (support member 42) being configured to be extruded through a delivery catheter (catheter 40), as can be seen in figs. 2A (paragraph [0071]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the anchor (annuloplasty ring 10), as disclosed by Keidar et al., for the annuloplasty ring (support member 42), as taught by Ortiz et al., as the two structures are used for the same purpose (as annuloplasty rings), however, the annuloplasty ring (support member 42), as taught by Ortiz et al. features a distinct advantage in terms of easier implantation procedure (as it requires less time to attach to a patients tissue since no suturing/ stapling is required) (paragraph Ortiz et al. [0009]).  Such a 
With respect to claim 2:
Wherein the helical anchor (support member 42), as taught by Ortiz et al., is configured to transition between an elongated delivery state enabling transcatheter delivery, as can be seen in fig. 2A, and an expanded, helical deployed state, as can be seen in figs. 2C.
With respect to claim 3:
Wherein the lower turn of the anchor (section of support member 42 below mitral valve 18), as taught by Ortiz et al., assumes a circular shaped (key ring shape, and round as seen in figs. 7, 23, 26, 31) when the anchor (support member 42) is in the expanded, helical deployed state (paragraphs [0071]).
With respect to claim 6:
Wherein the stent (stent 134), as disclosed by Keidar et al., comprises an upper end portion (closer to the left side of the page in figs. 6C-6D), a lower end portion (closer to the right side of the page in figs. 6C-6D), and a waist (aligned with the annuloplasty ring 10) between the upper end portion (closer to the left side of the page in figs. 6C-6D) and the lower end portion (closer to the right side of the page in figs. 6C-6D).
With respect to claim 8:
Wherein the valve body (leaflets of prosthetic valve 132), as disclosed by Keidar et al., comprises replacement valve leaflets configured to open to allow blood flow therethrough and close to prevent blood flow therethrough (maintain proper blood flow) (paragraph [0075]).
With respect to claim 9:
Wherein the helical anchor (support member 42), as taught by Ortiz et al., is configured to be delivered with a first catheter and the expandable stent (stent 134), as disclosed by Keidar et al., and 
With respect to claim 11:
Wherein the expandable stent (stent 134), as disclosed by Keidar et al., is mechanically expandable (paragraph [0066]).
With respect to claim 22:
Keidar et al. discloses the invention substantially as claimed.  Specifically, Keidar et al. discloses a system, as can be seen in figs. 6A-6D, for a defective cardiac valve, comprising:
An anchor (annuloplasty ring 10) (paragraph [0063]);
an expandable stent (stent 134) configured to transition from a contracted delivery state to an expanded deployed state wherein expansion of the expandable stent (stent 134) from the collapsed configuration to the expanded confirmation can trap (crush) the one or more leaflets between the stent (stent 134) and anchor (heart valve annulus 136 with the annuloplasty ring 10) (paragraphs [0066-0067]);
a valve body (leaflets of prosthetic valve 132), as can be seen in figs. 6C-6D, disposed within the expandable stent (stent 134);
wherein the anchor (annuloplasty ring 10) limits expansion of the expandable stent (stent 134) (paragraph [0067]).
However, Keidar et al. does not disclose the anchor (annuloplasty ring 10) to be a helical anchor comprising an upper turn configured to be deployed on an atrial side of the defective cardiac valve and a lower turn configured to engage a ventricular side of one or more leaflets of the defective cardiac valve, nor the helical anchor being configured to be extruded through a lumen of a delivery catheter – the 
Ortiz et al. teaches an annuloplasty ring (support member 42), as can be seen in figs. 2A-2C, in the form of a helical anchor (support member 42) comprising an upper turn (section of support member 42 above mitral valve 18) configured to be deployed on an atrial side of the defective cardiac valve and a lower turn (section of support member 42 below mitral valve 18) configured to engage a ventricular side of one or more leaflets of the defective cardiac valve (paragraph [0073]), the helical anchor (support member 42) being configured to be extruded through a lumen of a delivery catheter (catheter 40), as can be seen in figs. 2A (paragraph [0071]), the delivery catheter including a proximal end (the portion that extends outside the body during the introduction through the femoral artery) with a handle (what the surgeon interacts with) and a distal end (end containing the support member 42 within fig. 1A).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the anchor (annuloplasty ring 10), as disclosed by Keidar et al., for the annuloplasty ring (support member 42) and delivery catheter (catheter 40) therefor, as taught by Ortiz et al., as the two structures are used for the same purpose (as annuloplasty rings), however, the annuloplasty ring (support member 42), as taught by Ortiz et al. features a distinct advantage in terms of easier implantation procedure (as it requires less time to attach to a patients tissue since no suturing/ stapling is required) (paragraph Ortiz et al. [0009]).  Such a combination would result in the one or more native leaflets being trapped between the stent (stent 134), as disclosed by Keidar et al., and the lower turn of the helical anchor (section of support member 42 below mitral valve 18), as taught by Ortiz et al.
Claim(s) 12-13, 15, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keidar et al. (US 2010/0076549 A1 – as cited by Applicant) in view of Keranen (US 2009/0299471 A1 – as cited by Applicant).
With respect to claim 12:

deploying an anchor (annuloplasty ring 10) (paragraph [0063]);
deploying an expandable stent (stent 134) within the anchor (annuloplasty ring 10) such that, upon expansion, one or more leaflets of the cardiac valve are trapped (crushed) between the stent (stent 134) and the anchor (annuloplasty ring 10) (paragraphs [0066-0067]); and
wherein a valve body (leaflets of prosthetic valve 132), as can be seen in figs. 6C-6D, is disposed within the expandable stent (stent 134);
wherein the anchor (annuloplasty ring 10) limits expansion of the expandable stent (stent 134) (paragraph [0067]).
However, Keidar et al. does not disclose deploying the anchor (annuloplasty ring 10) in which the first turn of a helical anchor is inserted through an opening defined by valve leaflets of the cardiac valve, such that the first turn is deployed in a ventricle of the heart, wherein the first turn engages a ventricular side of the cardiac valve and deploying the second turn of the helical anchor in an atrium of the heart.
Keranen teaches an anchor (device 40) to be a helical anchor comprising an second turn (first support member 42) configured to be deployed on an atrial side of the defective cardiac valve and a first turn (second support member 44) configured to engage a ventricular side of one or more leaflets of the defective cardiac valve.  The anchor (device 10) is deployed by inserting a first turn (second support member 44) of a helical anchor through an opening defined by valve leaflets of the cardiac valve, such that the first turn (second support member 44) is deployed in a ventricle of the heart, wherein the first turn (second support member 44) engages a ventricular side of the cardiac valve and deploying the second turn (first support member 42) of the helical anchor in an atrium of the heart (paragraph [0107]).

With respect to claim 13:
Further comprising transitioning the helical anchor (device 40), as taught by Keranen, between an elongated delivery state (within catheter 50) to an expanded, helical deployed state, as can be seen in fig. 18B (paragraph [0107]).
With respect to claim 15:
Wherein a portion of the helical anchor (device 40), as taught by Keranen, that passes through the opening defined by the valve leaflets of the cardiac valve is positioned at a first commissural region between the valve leaflets (paragraph [0107]).
With respect to claim 21:
Wherein the expandable stent (stent 134), as disclosed by Keidar et al., is mechanically expandable, and the deploying of the expandable stent (stent 134), as disclosed by Keidar et al., comprises using a balloon catheter or a catheter-based mandrel (paragraph [0066]). 
Allowable Subject Matter
Claim(s) 14, 16-17, 19-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(s) 4-5, 10, 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774